247 Ga. 437 (1981)
276 S.E.2d 614
FIELDS
v.
FIELDS.
37415.
Supreme Court of Georgia.
Decided April 8, 1981.
J. Willard Register, Carl M. Werling, Jr., for appellant.
Grogan, Jones, Layfield, Agnew & Rumer, Lee R. Grogan, for appellee.
PER CURIAM.
By decree dated November 10, 1966, the court ordered the former husband to pay $250 per month alimony pursuant to agreement of the parties. In July 1980 the former husband filed a petition for writ of error coram nobis challenging the validity of the decree incorporating the agreement on the basis of Orr v. Orr, 440 U. S. 268 (99 SC 1102, 59 LE2d 306) (1979).
*438 The trial court granted the former wife's motion to dismiss. See Kosikowski v. Kosikowski, 243 Ga. 413 (3) (254 SE2d 363) (1979); Kirkpatrick v. Woodruff, 243 Ga. 736 (256 SE2d 465) (1979); Knox v. Knox, 243 Ga. 797 (256 SE2d 777) (1979); Shepherd v. Shepherd, 244 Ga. 545 (1) (2) (261 SE2d 339) (1979). The former husband filed notice of appeal.
The former writ of error coram nobis has been superseded in this state by the extraordinary motion for new trial. Waye v. State, 239 Ga. 871, 873 (238 SE2d 923) (1977). Whether treated as a writ of error coram nobis, an extraordinary motion for new trial (Code Ann. § 70-204), a motion to set aside a judgment (Code Ann. § 81A-160 (d)), or a complaint in equity to set aside a judgment (Code Ann. § 81A-160(e)), this appeal is dismissed for failure to follow the application procedures set forth in Code Ann. § 6-701.1 Chandler v. Cochran, 247 Ga. 171 (275 SE2d 657) (1981); Hanes v. Hanes, 247 Ga. 305 (276 SE2d 4) (1981).
Appeal dismissed. All the Justices concur.